Citation Nr: 0913830	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet, including jungle rot.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral 
subacromial bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1951 
through November 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

(Consideration of the appellant's claim for a skin disability 
of the feet, including jungle rot, is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDINGS OF FACT

1.  By way of a February 1956 rating decision, the RO denied 
service connection for bilateral acute subacromial bursitis; 
the Veteran did not appeal.

2.  Evidence received since the February 1956 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for bilateral 
subacromial bursitis.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, regarding the Veterans Claims Assistance Act of 
2000 (VCAA) the Veteran was apprised of VA's duties to both 
notify and assist in correspondence dated in April 2006 and 
September 2007.  The Veteran was informed of the requirement 
that new and material evidence must be received in order to 
reopen a claim, and he was told what was required to 
substantiate the underlying service connection claim.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Board 
finds that all pertinent notice has been provided to the 
Veteran with respect to his claim currently on appeal.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a February 1956 rating decision denied 
service connection for bilateral subacromial bursitis.  The 
RO reasoned that although an entry in the service treatment 
records (STRs) noted bilateral acute subacromial bursitis, 
the Veteran's symptoms subsided about a week later, and his 
November 1954 discharge examination revealed a normal 
clinical evaluation for the Veteran's upper extremities.  
Essentially, the RO concluded that there was no recurrence or 
residuals shown in service or at discharge, and denied 
service connection for bilateral subacromial bursitis, noting 
that it was not found on the last examination.  The Veteran 
did not appeal, and therefore, this 1956 rating decision 
represents a final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for 
bilateral subacromial bursitis may not be reopened unless VA 
has received evidence that was both not of record at the time 
of the 1956 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
bilateral subacromial bursitis is related to military 
service.

Considerable evidence and argument has been added to the 
record since the prior final denial in February 1956, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's bilateral subacromial bursitis is related 
to his time spent in the military.  Specifically, outpatient 
treatment records from the Marion Indiana VA medical center 
(VAMC) contain a June 2006 x-ray noting severe degenerative 
changes of bilateral acromioclavicular joints; and a June 
2006 entry by J.S., M.D. assessed the Veteran with chronic 
(since active duty in the U.S. Navy in 1953) shoulder pains, 
both shoulders, and diagnosed the Veteran with posttraumatic 
arthritis, acromioclavicular bursitis, and calcific 
tendinitis/bursitis.  Here, the Board finds that the newly 
received outpatient treatment records constitute new and 
material evidence because the records contain a current 
diagnosis of chronic bilateral acromioclavicular bursitis, 
and when considered with the previous evidence of record, 
specifically, the STRs, which contain a June 1952 in-service 
entry diagnosing the Veteran with acute subacromial bursitis, 
the newly received evidence raises a reasonable possibility 
of substantiating the claim.  This is so because the 
possibility arises that the current diagnosis of 
acromioclavicular bursitis (which was missing at the time of 
the prior final denial), is related to the 1952 in-service 
diagnosis of the same shoulder disability.  Therefore new and 
material evidence to reopen a claim of service connection for 
the Veteran's bilateral subacromial bursitis has been 
presented, and the claim is therefore reopened.  However, 
while the Board finds that new and material evidence has been 
presented, as will be discussed below in the remand section, 
further development is needed prior to consideration of the 
Veteran's claim for service connection on the merits.

ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for bilateral 
subacromial bursitis; to this limited extent, the appeal is 
granted.


REMAND

Initially, with regard to the VCAA, the Board notes that all 
notification with respect to the Veteran's claims for service 
connection for bilateral subacromial bursitis and a skin 
disability, including jungle rot, have been met.  
Specifically, notifications dated in April 2006 and September 
2007 apprised the Veteran of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, the Board finds that no duty to 
inform was unmet, and no further VCAA notice is required on 
remand. 

Bilateral Subacromial Bursitis

The Veteran contends that he injured his shoulders aboard the 
USS Sisley while going through a skuttle hatch, and noted 
that he continues to have pain in his shoulders when he lifts 
up his arms.  The record also contains a statement from a 
fellow service member noting that he served with the Veteran 
on the USS Sicily, and recalled an incident where the Veteran 
injured his upper body going through a small hatch, at which 
point he was taken to a Navy Hospital in San Diego for 
treatment.  See August 2006 statement.

In this case, although the Veteran's November 1954 discharge 
examination revealed a normal clinical evaluation for the 
Veteran's upper extremities, a June 1952 in-service entry 
diagnosed the Veteran with acute subacromial bilateral 
bursitis, noting that the Veteran had been experiencing pain 
in his shoulder for two days and had occasional attacks of 
severe pain in both shoulders for the past year.  On 
examination, the examiner noted subacromial tenderness with 
pain on rotation of his shoulder, and noted that about a week 
later, the symptoms subsided and the Veteran returned to 
duty.

As noted above, the Veteran is currently diagnosed with 
bilateral subacromial bursitis.  See outpatient treatment 
records from the Marion Indiana VAMC dated from February 2002 
through August 2008.  Specifically, a June 2006 x-ray noting 
severe degenerative changes of bilateral acromioclavicular 
joints; and a June 2006 entry by J.S., M.D. assessed the 
Veteran with chronic (since active duty in the U.S. Navy in 
1953) shoulder pains, both shoulders, and diagnosed the 
Veteran with posttraumatic arthritis, acromioclavicular 
bursitis, and calcific tendinitis/bursitis.  

The record also contains a July 2007 statement from J.Y., 
M.D. diagnosing the Veteran with rotator cuff disease, and 
stating that he could not tell if the Veteran's in-service 
shoulder injuries were related to his currently diagnosed 
rotator cuff disease.  There was no indication that he 
reviewed the STRs.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).

In this case, given the standard of the regulation, because 
there is evidence of an in-service diagnosis of bilateral 
acute subacromial bursitis, and a current diagnosis of 
bilateral subacromial bursitis; in addition to the Veteran's 
statement and a service member's supporting statement that he 
injured his shoulders on active duty and has experienced 
shoulder problems since service, the Board finds that when 
taken together, this evidence suggests that the Veteran's 
current shoulder disability, "may be associated" with his 
in-service shoulder disability, and therefore, a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.

Therefore, the Board will remand to obtain a medical opinion 
regarding the medical probabilities that the Veteran's 
currently diagnosed bilateral subacromial bursitis is 
attributable to his period of active military service, in 
particular, to assess whether the in-service diagnosis of 
acute bilateral subacromial bursitis is a part of the same 
disease process as the currently diagnosed bilateral 
subacromial bursitis, i.e.-whether the in-service notation 
dated in June 1952 represents the prodromal signs of the 
Veteran's currently diagnosed shoulder problems.

Specifically, the physician should opine, based on review of 
the evidence of record, whether the Veteran's current 
bilateral subacromial bursitis is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) 
traceable to his period of active military service, 
(addressing his June 1952 in-service diagnosis of the same 
disability).  A complete rationale should be given for all 
opinions and conclusions expressed.

Additionally, the Board notes that when VA receives a 
complete or substantially complete application for benefits, 
it is required to make reasonable efforts to help the 
claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2008).  In this regard, on the Veteran's 
substantive appeal, (VA Form 9) dated in August 2007, he 
noted that after injuring his shoulders on the USS Sisley, he 
went to Balboa Hospital in San Diego for treatment where he 
was given a cortisone shot for the bursitis in his shoulders, 
and then sent back to the ship.  After reviewing the claims 
file, it does not appear that any attempt has been made to 
obtain records from Balboa Hospital facility.  As such, the 
AOJ should contact the Veteran for additional information 
regarding the dates of his treatment, and attempt to obtain 
records from Balboa Hospital.

Skin disability of the bilateral feet, to include Jungle Rot

The Veteran contends that he currently has "jungle rot" on 
his feet which he believes is the result of his feet sweating 
while working in an engine room in 120 degree temperatures.  
He stated that he has experienced problems with his feet such 
as numbness and burning in his toes dating back to when he 
was in the Navy, noting that he served in the Pacific theater 
of operations with a tour of duty spent in the Philippine 
Islands.

Although the Veteran's November 1954 discharge examination 
revealed a normal clinical evaluation for the Veteran's feet 
and lower extremities, a June 1954 entry diagnosed the 
Veteran with lymphangitis, acute, on the right heel, noting 
that the organism causing the infection was unknown.  The 
entry noted a discharging blister on the right heel, 
surrounded by much redness and a red streak running up the 
inner side of the calf.  The entry stated that the Veteran 
improved, the redness disappeared and he was discharged to 
duty the next day.

Here, the Board notes that according to Dorland's Medical 
Dictionary, acute lymphangitis may result from the spread of 
a bacterial infection (most commonly beta-hemolytic 
streptococci) into the lymphatics manifested by painful 
subcutaneous red streaks along the course of the vessels.  
See Dorland's Illustrated Medical Dictionary, 30th edition 
(2003).

The Veteran is currently diagnosed with tinea 
unguium/onychomycosis on his toenails, (a fungus infection of 
the nails), and the Veteran stated that he has experienced 
numbness and burning in his toes since he was in the Navy.  
See March 2006 outpatient treatment record.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
tinea unguium/onychomycosis "may be associated" with his 
period of active duty military service, the Board finds that 
a medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  Specifically, because there is evidence of an in-
service diagnosis of lymphangitis of the heel, which as noted 
above, may result from the spread of a bacterial infection, 
the Board finds that this in-service diagnosis pertaining to 
a bacterial infection of the heel coupled with the Veteran's 
currently diagnosed fungal infection of the toenails (tinea 
unguium/onychomycosis) is enough to suggest that his current 
disability "may be associated" with the in-service 
diagnosis of lympangitis of the right heel, especially in 
light of the Veteran's testimony of continued symptoms since 
service.  

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his bilateral shoulder 
bursitis, and/or skin disability of the 
feet, including any recently prepared 
treatment records.  With any necessary 
authorization from the Veteran, obtain 
and associate with the claims file any 
medical records identified by the Veteran 
(including records from Balboa Hospital 
pertaining to the Veteran's shoulders) 
that have not been secured previously.

2.  The Veteran should be afforded a VA 
joints examination to obtain an opinion 
regarding the medical probability that 
any current bilateral subacromial 
shoulder bursitis is attributable to the 
Veteran's active military service.  The 
examiner should include an opinion as to 
whether it is at least as likely as not 
that any current shoulder disability is, 
even in part, attributable to military 
service.  The Veteran's testimony 
regarding continued symptoms since 
service, and the June 1952 entry 
diagnosing bilateral subacromial bursitis 
should be taken into account when 
arriving at an opinion.  The rationale 
for the opinion shoulde be included in 
the report of examination and it should 
be noted that the claims file was 
available for review.

The Veteran should be afforded a VA 
dermatological examination to obtain an 
opinion regarding the medical probability 
that any current skin disability of the 
feet, including tinea 
unguium/onychomycosis is attributable to 
the Veteran's active military service.  
The examiner should include an opinion as 
to whether it is at least as likely as 
not that the currently diagnosed skin 
disability of the feet, including tinea 
unguium/onychomycosis is attributable to 
military service.  The Veteran's 
testimony regarding continued symptoms 
since service, and the June 1954 entry 
diagnosing lymphangitis of the right heel 
(organism unknown) should be taken into 
account when arriving at an opinion.  The 
rationale for the opinion should be 
provided in the report of examination and 
it should be noted that the claims file 
was available for review.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examinations.  The 
AOJ should make sure that the examination 
reports comply with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



                  
____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


